11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Christopher Bleu Cumpton,                    * From the 350th District
                                               Court of Taylor County,
                                               Trial Court No. 11427-D.

Vs. No. 11-15-00185-CR                       * September 17, 2015

The State of Texas,                          * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

     This court has considered Christopher Bleu Cumpton’s motion to dismiss
this appeal and concludes that the motion should be granted. Therefore, in
accordance with this court’s opinion, the appeal is dismissed.